Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 247, 249, 251, 253, 255, 257, 259, 261, 263 and 265-284 are pending in the Claim Set filed 3/29/2022 in the claim Set filed 3/29/2022.
Claims 247, 249, 251, 253, 255, 257, 259, 261, 263, 265, 266 and 267 have been amended and claims 268-284 are newly added.
Herein, claims 247, 249, 251, 253, 255, 257, 259, 261, 263 and 265-284 are for examination.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/23/2021, 3/29/2022 and 3/29/2022 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Withdrawn Rejections
The rejection of claims 230-267 under 35 U.S.C. 103(a) as being unpatentable over Fischer et al (US 20100278921) [Fischer] and Foley et al (Wo2009087381, cited in IDS) {Foley] in view of Gallagher et al (WO2008043024) [Gallagher] and Huang et al (PARP-1 suppresses adiponectin expression through poly(ADP-ribosyl)ation of PPARγ in cardiac fibroblasts, p.98, September, 2009) is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 281 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 281 contains the trademark: Opadry II.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark is used to identify/describe a coating; therefore, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
NEW GROUNDS of Rejection necessitated by Claim Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 272-284 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foley et al (WO2009087381, cited in IDS) {Foley] in view of Etter (US 20160051561), Mach et al (US 20160339124) [Mach] and Brown (US 20160045502) [Brown].
Regarding claims 272-284,
Foley teaches 2-{4-[(3S)-piperidin-3-yl]phenyl}-2H-indazole7-carboxamide 4-methylbenzene sulfonate monohydrate (niraparib) is an inhibitor of the enzyme poly(ADP-ribose )polymerase (PARP) that shows particularly good levels of cellular activity, demonstrating good anti-proliferative effects in BRCA 1 and BRCA2 deficient cell lines (Abstract; p.4, lns.22-37; see entire Document). Foley teaches niraparib in the form of a tablet p.14, lns.32-37), wherein the tablets contain the active ingredient: niraparib, in admixture with non-toxic pharmaceutically acceptable excipients which are suitable for the manufacture of tablets. These excipients comprise inert diluents, for example, lactose and calcium phosphate; disintegrating agents, for example, microcrystalline cellulose, sodium crosscarmellose; binding agents, for example, polyvinyl pyrrolidone (povidone); and lubricating agents, for example, magnesium stearate (p.15, lns.1-15). Foley teaches that the PARP inhibitor is administered according to 10 mg/kg (p.3, lns.1-23), wherein in general a suitable dose of the active compound, e.g., niraparib, is about 100 micrograms to 20 mg per kilogram body weight of the subject per day (p.18, lns.1-5).
Foley differs from the claims in that the document does not teach the pharmaceutical compositions comprising all of the claimed ingredients and weigh percent amounts thereof.
However, Etter, Mach and Brown, as a whole, cure the deficiencies.
Etter teaches high dosage strength tablets of 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one camsylate salt (Rucaparib) (Title; Abstract). Etter teaches the tablet includes 45-90% w/w rucaparib camsylate, wherein a dry granulated tablet includes 45-90% w/w rucaparib camsylate, wherein a tablet contains at least 200mg rucaparib, wherein a tablet containing at least 300 mg rucaparib. Moreover, Etter teaches that the sulfonate salt of Rucaparib is preferred [0013]. Etter teaches a method of treating a mammalian disease condition mediated by poly(ADP-ribose) polymerase activity, includes administering to a mammal in need thereof a therapeutically effective amount of the high dosage strength tablets of rucaparib, wherein the method of treating cancer in a mammal includes administering to the mammal a therapeutically effective amount of the high dosage strength tablets of rucaparib ([0014-0014]; [0034]; See entire document). Etter teaches the tablets comprise one or more pharmaceutically acceptable excipients, carriers, or diluents/fillers, surfactants, diluents, sweeteners, disintegrants, binders, lubricants, glidants, colorants, flavors, stabilizing agents, mixtures thereof [0036]. Further, Etter teaches that the filler is microcrystalline cellulose and the glidants comprise silicon dioxide [0036-0037], lubricants comprise magnesium stearate [0038], disintegrants comprise croscarmellose sodium and crospovidone [0039]. Moreover, Etter teaches the tablets contain 5-50% w/w filler, such as, e.g., 5-45% w/w, 5-40% w/w, 5-35% w/w, 5-30% w/w, 10-25% w/w, or 15 -20% w/w filler (i.e., diluent); 1-20% disintegrant, such as, e.g., 1-15 % w/w, 1-10% w/w, 2-9% w/w, 3-8% w/w, 4-7% w/w, or 5-7% w/w disintegrant; 0.20-2.5% w/w lubricant, such as, e.g., 0.2-2.0% w/w, 0.2-1.8% w/w, 0.2-1.5% w/w, or 0.25-1 lubricant; and a 0-1% w/w glidant, such as, e.g., 0.25-0.75% w/w, or 0.25-0.50% w/w glidant, wherein these ranges of active ingredient and excipients overlap with claimed weight percent amount with the corresponding component. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Furthermore, Etter teaches that tablets further comprise a film coating ([0051]; [0063]; [0069]).
Mach teaches rucaparib and niraparib are both PARP inhibitors that effectively inhibit PARPl activity and other PARP-like enzymes such as PARP2, wherein rucaparib and niraparib are undergoing evaluation in clinical trials as anticancer drugs ([0004]; See entire document). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that rucaparib and niraparib are of the same type of compounds wherein both are PARP inhibitors that inhibit PARPl and PARP2 activity.
Brown teaches a tablet comprising PAARP inhibitors having an over-coating of Opadry II, wherein Opadry II is a film coating that rapidly disintegrate in water [1261]; Table 1; See entire document) (regarding claims 280-281).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Foley in accordance with the teaching of Etter, Mach and Brown, as a whole, in order to provide an improved pharmaceutical composition in the form of a tablet wherein niraparib (i.e., 4-methylbenzene sulfonate salt: sulfonate salt) is provided in a high dosage strength tablet having a reasonable expectation of success.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Therefore, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Etter, Mach and Brown, as a whole.

Response to Arguments
	Applicants argue that one skilled in the art would not be motivated to include a PARP inhibitor, such as niraparib disclosed in Foley, to produce tablets of the specially claimed formulations of instant calims in view of Fischer.
Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE the teachings of Fischer are not included in the above 103 rejection; therefore, Applicants arguments regarding modifying Fischer in view the teachings of Foley are moot in view of the New Grounds of Rejection as set forth above.

Conclusions
Claims 247, 249, 251, 253, 255, 257, 259, 261, 263 and 265-271 directed to the pharmaceutical composition in the form of a tablet comprising an intragranular and extragranular portion as claimed is deemed free of the cited prior art.

Claims 272-284 are rejected as described in the rejection as set forth above.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626